DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
2.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3. 	Claim 13  is objected to because of the following informalities:     a.  	On [line 3] of claim 13, Examiner suggests changing "one or more memory" to – 
           one or more memories --.
     b.  	On [line 6] of claim 13, Examiner suggests changing " according to claims 6" to – 
           according to claim 6 --.


                                 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.   	Claims 1-4 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 	Such claim limitation(s) is/are: 
a display control configured to display a to-be-edited image …, an image scale adjustment control configured to display…, an image rotation control configured to display in claim 1; the display control is further configured to… in claim 2; the image perspective control is configured to display…in claim 3; the image perspective control is configured to display…in claim 4. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections – 35 USC § 112 
	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5. 	Claims 1-4 are rejected under pre-AIA  35 U.S.C. §112, second paragraph, as being indefinite or failing to particular point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites limitation(s) “a display control configured to display a to-be-edited image …, an image scale adjustment control configured to display…, an image rotation control configured to display…” is/are limitation(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites limitation(s) “the display control is further configured to …” is/are limitation(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3 and 4 recite limitation(s) “the image perspective control is configured to display” is/are limitation(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As would be recognized by those of ordinary skill in the art, there are many different ways to effect mechanical vibration. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 Applicant may: 
      (a) Amend the claim so that the claim limitation will no longer be interpreted as a 
     	limitation  under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; '
      (b) Amend the written description of the specification such that it expressly 
           recites what structure, material, or acts perform the entire claimed function, 
    	 without introducing any new matter (35 U.S.C. 132(a)); or 
      (c) Amend the written description of the specification such that it clearly links the 
     				 structure, material, or acts disclosed therein to the function recited in the claim,              
            without introducing any new matter (35 U.S.C. 132(a)). 

 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
     (a) Amending the written description of the specification such that it expressly                
          recites the corresponding structure, material, or acts for performing the claimed 
          function and clearly links or associates the structure, material, or acts to the
          the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
    (b) Stating on the record what the corresponding structure, material, or acts, which 
          are implicitly or inherently set forth in the written description of the specification,
          perform the claimed function. For more information, see 37 CFR 1.75(d) and
          MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How To Use Photoshop Express To Create Stunning iPhone Photo Edits” (published in 2016 by David Martin).
          	As in independent Claim 1, Martin teaches an image processing component, displaying at least following controls on a display area after an electronic device starts an image processing program (see at least pages 1-5 and figures, a PhotoShop Express app installed in a mobile phone (e.g. iPhone) displays a user interface for photo editing, and the mobile phone includes a touch interface for receiving touch inputs), the controls comprising: 
a display control configured to display a to-be-edited image on a first area in the display area or display a target image obtained after performing an adjustment operation on the to-be-edited image (see at least pages 1-5, the user interface provides an area (e.g., a first area) for an image to be edited or a target image after performing an adjustment operation), wherein the adjustment operation comprises at least a scale adjustment operation and a rotation operation (at least pages 9-11 and figures, the user interface includes toolbars including a crop option to adjust a size and a rotation option); 
an image scale adjustment control configured to display, in response to a first control instruction, an image scale adjustment interface on an area in the display area other than the first area, and at least display a scale touch area and a first overlay function touch area in the image scale adjustment interface (at least pages 3-4 and 9-12, the user interface displays the toolbars including the crop options and other adjustment options in an area other than the first area (e.g. , at the top and bottom of the first area)), wherein the scale touch area is used for responding to the scale adjustment operation on the to-be-edited image (at least pages 9-12 and figures, with the crop option, the user can adjust a size of the image), and the first overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the scale adjustment operation (at least pages 9-14 and figures, the other options/icons/areas can be used for editing the images, such as aspect ratio, transform, filters, light adjustment, spot removal, etc.; further see pages 1-8, 15-24); and 
an image rotation control configured to display, in response to a second control instruction, an image rotation adjustment interface on an area in the display area other than the first area , and at least display a rotation touch area and a second overlay function touch area in the image rotation adjustment interface (at least pages 9-12 and figures, the user interface displays the rotation option with other adjustment options), wherein the rotation touch area is used for responding to the rotation operation on the to-be-edited image (at least pages 10-12 and figures, the rotation option can be used to rotate the image), and the second overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the rotation operation (at least pages 9-14 and figures, the other adjustment options/icons/areas can be used for editing the images, such as aspect ratio, transform, filters, light adjustment, spot removal, etc.; further see pages 13-24).  

 	As in Claim 2, Martin teaches all the limitations of Claim 1. Martin further teaches that the display control is further configured to, in response to a first touch operation on the first area and after determining that a first operation feature of the first touch operation meets a preset rule, perform a perspective operation on the to-be-edited image or the target image currently displayed on the first area based on the first operation feature, and display a target image obtained after the perspective operation on the first area (see at least page 19 and figures, the user may enter touch inputs (e.g., pinch input-placing two fingers close together) on the first area to zoom in or out the image ).  

 	As in Claim 3, Martin teaches all the limitations of Claim 1. Martin further teaches displaying at least an image perspective control on the display area after the electronic device starts the image processing program, wherein the image perspective control is configured to display, in response to a third control instruction, an image perspective adjustment interface on an area in the display area other than the first area, and at least display a perspective touch area and a third overlay function touch area in the image perspective adjustment interface (see at least pages 11-12 and figures, a transform tool can be displayed on an area other than the first area with other adjustment options/tools), wherein the perspective touch area is used for responding to a perspective operation on the to-be-edited image, and the third overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the perspective operation (see at least pages 11-12 and figures, the user may correct perspective of the image with the transform tool, and other adjustments on the image with the other options/tools).  

 	As in Claim 4, Martin teaches all the limitations of Claim 2. Martin further teaches displaying at least an image perspective control on the display area after the electronic device starts the image processing program, wherein the image perspective control is configured to display, in response to a third control instruction, an image perspective adjustment interface on an area in the display area other than the first area, and at least display a perspective touch area and a third overlay function touch area in the image perspective adjustment interface (see at least pages 11-12 and figures, a transform tool can be displayed on an area other than the first area with other adjustment options/tools), wherein the perspective touch area is used for responding to a perspective operation on the to-be-edited image, and the third overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the perspective operation (see at least pages 11-12 and figures, the user may correct perspective of the image with the transform tool, and other adjustments on the image with the other options/tools; further see pages 4-10 and 13-24 for other adjustment options).  

 	As in Claim 5, Martin teaches all the limitations of Claim 3. Martin further teaches that the perspective touch area comprises: a first sub-area used for performing the perspective operation on the to-be-edited image in a preset first direction, in response to a second touch operation on the first sub-area and based on a second operation feature of the second touch operation in the preset first direction; and/or a second sub-area used for performing the perspective operation on the to-be-edited image in a preset second direction, in response to a third touch operation on the second sub-area and based on a third operation feature of the third touch operation in the preset second direction (see at least pages 11-12 and figures, the transform tool can provide sub areas for different types of the perspective operations (e.g.,  Vertical shew, Horizontal skew, Auto tools to automatically skew and straighten the image, etc.)).

 	As in independent Claim 6, Martin teaches an image processing method, a first area in a display area of an electronic device displaying a to-be-edited image or displaying a target image obtained after performing an adjustment operation on the to-be-edited image (see at least pages 1-5, the user interface provides an area (e.g., a first area) for an image to be edited or a target image after performing an adjustment operation), the method comprises: 
performing, in response to an adjustment operation on a first overlay function touch area in an image scale adjustment interface, an adjustment operation on the to-be-edited image other than a scale adjustment operation (at least pages 3-4 and 9-12, the user interface displays the toolbars including the crop options and other adjustment options in an area other than the first area (e.g. , at the top and bottom of the first area), the other options (see at least pages 13-23, such as adjustment tools on pages 13-17, spot removal tool on pages 18—19, eye tool on pages 19-20, text, stickers and borders on pages 20-23, etc.) can be performed with the user’s touch input), wherein the image scale adjustment interface is displayed on an area in the display area other than the first area, and the image scale adjustment interface at least displays a scale touch area and a first overlay function touch area (at least pages 3-4 and 9-12, the user interface displays the toolbars including the crop options and other adjustment options in an area other than the first area (e.g. , at the top and bottom of the first area)), wherein the scale touch area is used for responding to a scale adjustment operation on the to-be-edited image (at least pages 9-12 and figures, with the crop option, the user can adjust a size of the image), and the first overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the scale adjustment operation (at least pages 9-14 and figures, the other options/icons/areas can be used for editing the images, such as aspect ratio, transform, filters, light adjustment, spot removal, etc.; further see pages 1-8, 15-24); and/or performing, in response to an adjustment operation on a second overlay function touch area in an image rotation adjustment interface, an adjustment operation on the to-be-edited image other than a rotation operation, wherein the image rotation adjustment interface is displayed on an area in the display area other than the first area, and the image rotation adjustment interface at least displays a rotation touch area and a second overlay function touch area, wherein the rotation touch area is used for responding to a rotation operation on the to-be-edited image, and the second overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the rotation operation.  

As in independent Claim 7, Martin teaches all the limitations of Claim 1. Martin further teaches that in response to a first touch operation on the first area and after determining that a first operation feature of the first touch operation meets a preset rule, performing a perspective operation on the to-be-edited image or the target image currently displayed on the first area based on the first operation feature, and displaying a target image obtained after the perspective operation on the first area (see at least pages 19 and figures, the user may enter touch inputs (e.g., pinch input-placing two fingers close together) on the first area to zoom in or out the image ).  

 	As in independent Claim 8, Martin teaches all the limitations of Claim 1. Martin further teaches performing, in response to an adjustment operation on a third overlay function touch area in an image perspective adjustment interface, an adjustment operation on the to-be-edited image other than a perspective operation (at least pages 9-12 and figures, a transform tool can be displayed with other adjustment options/tools in an area other than the first area, and these other options can be executed/performed with user’s touch input (see at least pages 13-23)), wherein the image perspective adjustment interface is displayed on an area in the display area other than the first area, and the image perspective adjustment interface at least displays a perspective touch area and a third overlay function touch area (see at least pages 11-12 and figures, the transform tool can be displayed on an area other than the first area with other adjustment options/tools), wherein the perspective touch area is used for responding to a perspective operation on the to-be-edited image, and the third overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the perspective operation (see at least pages 11-12 and figures, the user may correct perspective of the image with the transform tools, and other adjustments on the image with the other options/tools).  

As in independent Claim 9, Martin teaches all the limitations of Claim 1. Martin further teaches performing, in response to an adjustment operation on a third overlay function touch area in an image perspective adjustment interface (at least pages 9-12 and figures, a transform tool can be displayed with other adjustment options/tools in an area other than the first area, and these other options can be executed/performed with user’s touch input (see at least pages 13-23)), an adjustment operation on the to-be-edited image other than a perspective operation, wherein the image perspective adjustment interface is displayed on an area in the display area other than the first area, and the image perspective adjustment interface at least displays a perspective touch area and a third overlay function touch area (see at least pages 11-12 and figures, a transform tools can be displayed on an area other than the first area with other adjustment options/tools), wherein the perspective touch area is used for responding to a perspective operation on the to-be-edited image, and the third overlay function touch area is used for responding to an adjustment operation on the to-be-edited image other than the perspective operation (see at least pages 11-12 and figures, the user may correct perspective of the image with the transform tools, and other adjustments on the image with the other options/tools; further see pages 4-10 and 13-24 for other adjustment options).  

 	As in independent Claim 10, Martin teaches all the limitations of Claim 1. Martin further teaches the perspective operation on the to-be-edited image in a preset first direction, in response to a second touch operation on a first sub-area in the perspective touch area and based on a second operation feature of the second touch operation in the preset first direction; and/or performing the perspective operation on the to-be-edited image in a preset second direction, in response to a third touch operation on a second sub-area in the perspective touch area and based on a third operation feature of the third touch operation in the preset second direction; or wherein the method further comprises: performing the scale adjustment operation on the to-be-edited image, in response to an adjustment operation on a scale touch sub-area comprised in the third overlay function touch area (see at least pages 11-12 and figures, the transform tool can provide sub areas for different types of the perspective operations (e.g.,  Vertical shew, Horizontal skew, Auto tools to automatically skew and straighten the image, etc.)).
 	As in independent Claim 11, Martin teaches all the limitations of Claim 1. Martin further teaches performing the rotation operation on the to-be-edited image, in response to an adjustment operation on a rotation touch sub-area comprised in the first overlay function touch area; and/or performing a perspective operation on the to-be-edited image, in response to an adjustment operation on a perspective touch sub-area comprised in the first overlay function touch area (at least pages 9-11, the rotation tool provides sub-areas, such as straighten, flip horizontal, flip vertical, etc. to change the orientation of the image).

 	As in independent Claim 12, Martin teaches all the limitations of Claim 1. Martin further teaches performing the scale adjustment operation on the to-be-edited image, in response to an adjustment operation on a scale touch sub-area comprised in the second overlay function touch area; and/or performing a perspective operation on the to-be-edited image, in response to an adjustment operation on a perspective touch sub-area comprised in the second overlay function touch area (at least pages 9-11, the crop tool provides sub-areas, such as aspect ratio  to adjust the size of the image with the user’s touch input).  

 	Claims 13 and 14 are substantially similar to Claim 6 and rejected under the same rationale.

	Claim 15 is substantially similar to Claim 7 and rejected under the same rationale.

	Claim 16 is substantially similar to Claim 8 and rejected under the same rationale.

	Claim 17 is substantially similar to Claim 10 and rejected under the same rationale.

	Claim 18 is substantially similar to Claim 11 and rejected under the same rationale.

	Claim 19 is substantially similar to Claim 12 and rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144